Exhibit 10.1

 

TIME AMERICA, INC.

 

SECURITIES PURCHASE AGREEMENT

 

March 22, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Agreement to Sell and Purchase

 

 

 

 

2.

Fees and Warrant

 

 

 

 

3.

Closing, Delivery and Payment

 

 

3.1

Closing

 

 

3.2

Delivery

 

 

 

 

 

4.

Representations and Warranties of the Company

 

 

4.1

Organization, Good Standing and Qualification

 

 

4.2

Subsidiaries

 

 

4.3

Capitalization; Voting Rights

 

 

4.4

Authorization; Binding Obligations

 

 

4.5

Liabilities

 

 

4.6

Agreements; Action

 

 

4.7

Obligations to Related Parties

 

 

4.8

Changes

 

 

4.9

Title to Properties and Assets; Liens, Etc.

 

 

4.10

Intellectual Property

 

 

4.11

Compliance with Other Instruments

 

 

4.12

Litigation

 

 

4.13

Tax Returns and Payments

 

 

4.14

Employees

 

 

4.15

Registration Rights and Voting Rights

 

 

4.16

Compliance with Laws; Permits

 

 

4.17

Environmental and Safety Laws

 

 

4.18

Valid Offering

 

 

4.19

Full Disclosure

 

 

4.20

Insurance

 

 

4.21

SEC Reports

 

 

4.22

Listing

 

 

4.23

No Integrated Offering

 

 

4.24

Stop Transfer

 

 

4.25

Dilution

 

 

4.26

Patriot Act

 

 

4.27

Eligibility for Resales

 

 

 

 

 

5.

Representations and Warranties of the Purchaser

 

 

5.1

No Shorting

 

 

5.2

Requisite Power and Authority

 

 

5.3

Investment Representations

 

 

5.4

Purchaser Bears Economic Risk

 

 

5.5

Acquisition for Own Account

 

 

5.6

Purchaser Can Protect Its Interest

 

 

5.7

Accredited Investor

 

 

5.8

Legends

 

 

i

--------------------------------------------------------------------------------


 

 

5.9

Subsequent Purchaser Notification.

 

 

 

 

 

6.

Covenants of the Company

 

 

6.1

Stop-Orders

 

 

6.2

Listing

 

 

6.3

Market Regulations

 

 

6.4

Reporting Requirements

 

 

6.5

Use of Funds

 

 

6.6

Access to Facilities

 

 

6.7

Taxes

 

 

6.8

Insurance

 

 

6.9

Intellectual Property

 

 

6.10

Properties

 

 

6.11

Confidentiality

 

 

6.12

Required Approvals

 

 

6.13

Reissuance of Securities

 

 

6.14

Opinion

 

 

 

 

 

7.

Covenants of the Purchaser

 

 

7.1

Confidentiality

 

 

7.2

Non-Public Information

 

 

 

 

 

8.

Covenants of the Company and Purchaser Regarding Indemnification

 

 

8.1

Company Indemnification

 

 

8.2

Purchaser’s Indemnification

 

 

8.3

Procedures

 

 

 

 

 

9.

Conversion of Convertible Note

 

 

9.1

Mechanics of Conversion

 

 

9.2

Maximum Conversion

 

 

 

 

 

10.

Registration Rights, Indemnification.

 

 

10.1

Registration Rights Granted

 

 

10.2

Indemnification

 

 

10.3

Offering Restrictions

 

 

 

 

 

11.

Miscellaneous

 

 

11.1

Governing Law

 

 

11.2

Survival

 

 

11.3

Successors

 

 

11.4

Entire Agreement

 

 

11.5

Severability

 

 

11.6

Amendment and Waiver

 

 

11.7

Delays or Omissions

 

 

11.8

Notices

 

 

11.9

Attorneys’ Fees

 

 

11.10

Titles and Subtitles

 

 

11.11

Facsimile Signatures; Counterparts

 

 

11.12

Broker’s Fees

 

 

11.13

Construction

 

 

ii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Form of Convertible Term Note

Exhibit A

Form of Warrant

Exhibit B

Form of Opinion

Exhibit C

Form of Escrow Agreement

Exhibit D

Form of Disbursement Letter

Exhibit E

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March 22, 2004, by and between TIME AMERICA, INC., a Nevada corporation
(the “Company”), and Laurus Master Fund, Ltd., a Cayman Islands company (the
“Purchaser”).

 

RECITALS

 

WHEREAS, the Company desires to issue and sell to the Purchaser, Purchaser
desires to purchase from the Company, a three-year Convertible Term Note in the
aggregate principal amount of Two Million Dollars ($2,000,000.00) (the “Note”)
in the from and substance identical to Exhibit A attached hereto, on the terms
and conditions set forth herein, which Note shall be convertible into shares of
the Company’s common stock, $0.005 par value per share (the “Common Stock”), at
$1.17  per share of Common Stock (“Fixed Conversion Price”);

 

WHEREAS, in consideration for the purchase of the Note, the Company has agreed
to issue a warrant to the Purchaser to purchase an aggregate of 280,000 shares
of the Company’s Common Stock (the “Warrant”), which warrant shall be the form
and substance identical to Exhibit B hereto;

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Agreement to Sell and Purchase. 
Subject to the terms and conditions set forth herein, on the Closing Date (as
defined in Section 3), the Company agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Company, the Note in the aggregate
principal amount of $2,000,000.  The principal amount of the Note shall be 
convertible into shares of the Company’s Common Stock in accordance with the
terms of the Note and this Agreement. The Note purchased on the Closing Date
shall be known as the “Offering.” A form of the Note is attached hereto as
Exhibit A. The Note will have a maturity date thirty six (36) months from the
date hereof (“Maturity Date”). The Note, Warrant and shares of Common Stock
issuable upon conversion of the Note and upon exercise of the Warrant are
collectively referred to herein as the “Securities.”

 

2.                                       Fees; Warrant.  Subject to the terms
and conditions set forth herein on the Closing Date:

 


(A)                                  THE COMPANY WILL ISSUE AND DELIVER TO THE
PURCHASER A WARRANT TO PURCHASE AN AGGREGATE OF 280,000 SHARES OF COMMON STOCK
IN CONNECTION WITH THE OFFERING (THE “WARRANT”) PURSUANT TO SECTION 1 HEREOF. 
THE WARRANT MUST BE DELIVERED ON THE CLOSING DATE. THE FORM OF WARRANT IS
ATTACHED HERETO AS EXHIBIT B. ALL THE

 

--------------------------------------------------------------------------------


 


REPRESENTATIONS, COVENANTS, WARRANTIES, UNDERTAKINGS, AND INDEMNIFICATION, AND
OTHER RIGHTS MADE OR GRANTED TO OR FOR THE BENEFIT OF THE PURCHASER BY THE
COMPANY ARE HEREBY ALSO MADE AND GRANTED IN RESPECT OF THE WARRANT AND SHARES OF
THE COMPANY’S COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT (THE “WARRANT
SHARES”).


 


(B)                                 SUBJECT TO THE TERMS OF SECTION 2(D) BELOW,
THE COMPANY SHALL PAY TO LAURUS CAPITAL MANAGEMENT, LLC, MANAGER OF PURCHASER A
CLOSING PAYMENT IN AN AMOUNT EQUAL TO $74,000(THE “CLOSING PAYMENT”).


 


(C)                                  THE COMPANY SHALL REIMBURSE THE PURCHASER
FOR ITS REASONABLE LEGAL FEES FOR SERVICES RENDERED TO THE PURCHASER IN
PREPARATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS (AS HEREINAFTER
DEFINED), AND OUT OF POCKET EXPENSES INCURRED IN CONNECTION WITH THE PURCHASER’S
DUE DILIGENCE REVIEW OF THE COMPANY. TOTAL DUE DILIGENCE FEES SHALL NOT EXCEED
$17,500 IN THE AGGREGATE, EXCLUDING ANY COSTS RELATED TO REQUIRED THIRD-PARTY
APPRAISALS OR EXTRAORDINARY DUE DILIGENCE, WHICH COSTS SHALL BE AGREED TO IN
ADVANCE BY THE PURCHASER AND THE COMPANY OR THE COMPANY SHALL HAVE NO OBLIGATION
WHATSOEVER TO REIMBURSE PURCHASER FOR THE SAME.  LEGAL EXPENSES WILL NOT EXCEED
$27,000.  AMOUNTS REQUIRED TO BE PAID HEREUNDER WILL BE PAID AT THE CLOSING.


 


(D)                                 THE CLOSING PAYMENT, LEGAL FEES AND DUE
DILIGENCE FEES (NET OF DEPOSITS PREVIOUSLY PAID BY THE COMPANY SHALL BE PAID AT
CLOSING (AS DEFINED BELOW) OUT OF FUNDS HELD PURSUANT TO A FUNDS ESCROW
AGREEMENT OF EVEN DATE HEREWITH AMONG THE COMPANY, PURCHASER, AND AN ESCROW
AGENT (THE “FUNDS ESCROW AGREEMENT”) IN THE FORM ATTACHED HERETO AS EXHIBIT “D”
AND A DISBURSEMENT LETTER (THE “DISBURSEMENT LETTER”) IN THE FORM ATTACHED
HERETO AS EXHIBIT “E”.


 

3.                                       Closing, Delivery and Payment.


 

3.1                                 Closing.  Subject to the terms and
conditions set forth herein, the closing of the transactions contemplated hereby
(the “Closing”), shall take place on such date, and at such time and place as
the Company and Purchaser shall mutually agree upon (the “Closing Date”).

 

3.2                                 Delivery.  Pursuant to the Funds Escrow
Agreement, at the Closing on the Closing Date, the Company will deliver to the
Purchaser, among other things, a Note in the form attached as Exhibit A in the
principal amount of $2,000,000 and a Warrant in the form attached as Exhibit B
in the Purchaser’s name representing 280,000 Warrant Shares and the Purchaser
will deliver to the Company, among other things, the amounts set forth in the
Disbursement Letter by wire transfer of immediately available funds to an
account of the Company as per the Company’s written instructions to the
Purchaser.

 

4.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Purchaser as of the
date of this Agreement as set forth below which disclosures shall be deemed to
be supplemented by, and subject to the Company’s filings with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended,
(collectively, the “Exchange Act Filings”), copies of which have been provided
to the Purchaser.

 

2

--------------------------------------------------------------------------------


 

4.1                                 Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada. The Company has the
corporate power and authority to own and operate its properties and assets, to
execute and deliver this Agreement, and the Note and the Warrant to be issued in
connection with this Agreement, the Security Agreement relating to the Note
dated as of March 22, 2004 between the Company and the Purchaser, the
Registration Rights Agreement relating to the Securities dated as of March 22,
2004 between the Company and the Purchaser and all other agreements referred to
herein (collectively, the “Related Agreements”), to issue and sell the Note and
the shares of Common Stock issuable upon conversion of the Note (the “Note
Shares”), to issue and sell the Warrant and the Warrant Shares, and to carry out
the provisions of this Agreement and the Related Agreements and to carry on its
business as presently conducted.  The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

 

4.2                                 Subsidiaries.  Except for the Company’s
wholly-owned subsidiary, Time America, Inc., an Arizona corporation, the Company
does not own or control any equity security or other interest of any other
corporation, limited partnership or other business entity.

 

4.3                                 Capitalization; Voting Rights.

 


(A)                                  AS OF THE DATE OF THIS AGREEMENT, THE
AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 60,000,000 SHARES OF WHICH
50,000,000 ARE SHARES OF COMMON STOCK, PAR VALUE $0.005 PER SHARE (THE “COMMON
STOCK”), 13,546,052 SHARES OF WHICH ARE ISSUED AND OUTSTANDING AS OF FEBRUARY 6,
2004, AND 10,000,000 ARE SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER SHARE
(THE “PREFERRED STOCK”), NONE OF WHICH SHARES OF PREFERRED STOCK ARE ISSUED AND
OUTSTANDING.


 


(B)                                 EXCEPT AS DISCLOSED ON SCHEDULE 4.3, OTHER
THAN:  (I) THE SHARES RESERVED FOR ISSUANCE UNDER THE COMPANY’S STOCK OPTION
PLANS; AND (II) SHARES WHICH MAY BE GRANTED PURSUANT TO THIS AGREEMENT AND THE
RELATED AGREEMENTS, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, RIGHTS
(INCLUDING CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL), PROXY
OR STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR AGREEMENTS OF ANY KIND FOR THE
PURCHASE OR ACQUISITION FROM THE COMPANY OF ANY OF ITS SECURITIES. EXCEPT AS
DISCLOSED ON SCHEDULE 4.3, NEITHER THE OFFER, ISSUANCE NOR SALE OF ANY OF THE
NOTE OR WARRANT, OR THE ISSUANCE OF ANY OF THE NOTE SHARES OR WARRANT SHARES,
NOR THE CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY WILL RESULT IN A
CHANGE IN THE PRICE OR NUMBER OF ANY SECURITIES OF THE COMPANY OUTSTANDING,
UNDER ANTI-DILUTION OR OTHER SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY
SUCH SECURITIES.


 


(C)                                  ALL ISSUED AND OUTSTANDING SHARES OF THE
COMPANY’S COMMON STOCK:  (I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND
ARE FULLY PAID AND NONASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.

 

3

--------------------------------------------------------------------------------


 


(D)                                 THE RIGHTS, PREFERENCES, PRIVILEGES AND
RESTRICTIONS OF THE SHARES OF THE COMMON STOCK ARE AS STATED IN THE COMPANY’S
CERTIFICATE OF INCORPORATION (THE “CHARTER”).  THE NOTE SHARES AND WARRANT
SHARES HAVE BEEN DULY AND VALIDLY RESERVED FOR ISSUANCE. WHEN ISSUED IN
COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE COMPANY’S CHARTER, THE
SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL BE
FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER, THAT THE SECURITIES MAY BE
SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS
AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY SUCH LAWS AT THE TIME A TRANSFER
IS PROPOSED.


 

4.4                                 Authorization; Binding Obligations.  All
corporate action on the part of the Company, its officers and directors
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company hereunder at the Closing and,
the authorization, sale, issuance and delivery of the Note and Warrant has been
taken or will be taken prior to the Closing. The Agreement and the Related
Agreements, when executed and delivered and to the extent it is a party thereto,
will be valid and binding obligations of the Company enforceable in accordance
with their terms, except:

 


(A)                                  AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS; AND


 


(B)                                 GENERAL PRINCIPLES OF EQUITY THAT RESTRICT
THE AVAILABILITY OF EQUITABLE OR LEGAL REMEDIES.


 

The sale of the Note and the subsequent conversion of the Note into Note Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with. The issuance of the
Warrant and the subsequent exercise of the Warrant for Warrant Shares are not
and will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with.

 

4.5                                 Liabilities.  To the Company’s knowledge, it
has no material contingent liabilities, except current liabilities incurred in
the ordinary course of business and liabilities disclosed in any Exchange Act
Filings or any filings with the Securities and Exchange Commission under the
Securities Act of 1933, as amended (the “Securities Act Filings”).

 

4.6                                 Agreements; Action.  Except as set forth on
Schedule 4.6 or as disclosed in any Exchange Act Filings:

 


(A)                                  THERE ARE NO AGREEMENTS, UNDERSTANDINGS,
INSTRUMENTS, CONTRACTS, PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR
DECREES TO WHICH THE COMPANY IS A PARTY OR TO ITS KNOWLEDGE BY WHICH IT IS BOUND
WHICH MAY INVOLVE: (I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO,
THE COMPANY IN EXCESS OF $50,000 (OTHER THAN OBLIGATIONS OF, OR PAYMENTS TO, THE
COMPANY ARISING FROM PURCHASE OR SALE AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS); OR (II) THE TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT,
TRADE SECRET OR OTHER PROPRIETARY RIGHT TO OR FROM THE COMPANY (OTHER THAN
LICENSES ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR OTHER STANDARD
PRODUCTS); OR (III) PROVISIONS RESTRICTING THE DEVELOPMENT, MANUFACTURE OR
DISTRIBUTION OF THE COMPANY’S PRODUCTS OR

 

4

--------------------------------------------------------------------------------


 


SERVICES; OR (IV) INDEMNIFICATION BY THE COMPANY WITH RESPECT TO INFRINGEMENTS
OF PROPRIETARY RIGHTS.


 


(B)                                 SINCE DECEMBER 31,2003, THE COMPANY HAS
NOT:  (I) DECLARED OR PAID ANY DIVIDENDS, OR AUTHORIZED OR MADE ANY DISTRIBUTION
UPON OR WITH RESPECT TO ANY CLASS OR SERIES OF ITS CAPITAL STOCK; (II) INCURRED
ANY INDEBTEDNESS FOR MONEY BORROWED OR ANY OTHER LIABILITIES (OTHER THAN
ORDINARY COURSE OBLIGATIONS) INDIVIDUALLY IN EXCESS OF $50,000 OR, IN THE CASE
OF INDEBTEDNESS AND/OR LIABILITIES INDIVIDUALLY LESS THAN $50,000, IN EXCESS OF
$100,000 IN THE AGGREGATE; (III) MADE ANY LOANS OR ADVANCES TO ANY PERSON NOT IN
EXCESS, INDIVIDUALLY OR IN THE AGGREGATE, OF $100,000, OTHER THAN ORDINARY
ADVANCES FOR TRAVEL EXPENSES; OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF
ANY OF ITS ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN THE
ORDINARY COURSE OF BUSINESS.


 


(C)                                  FOR THE PURPOSES OF SUBSECTIONS (A) AND (B)
ABOVE, ALL INDEBTEDNESS, LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS,
CONTRACTS AND PROPOSED TRANSACTIONS INVOLVING THE SAME PERSON OR ENTITY
(INCLUDING PERSONS OR ENTITIES THE COMPANY HAS REASON TO BELIEVE ARE AFFILIATED
THEREWITH) SHALL BE AGGREGATED FOR THE PURPOSE OF MEETING THE INDIVIDUAL MINIMUM
DOLLAR AMOUNTS OF SUCH SUBSECTIONS.


 

4.7                                 Obligations to Related Parties.  Except as
set forth on Schedule 4.7, there are no obligations of the Company to officers,
directors, stockholders or employees of the Company other than:

 


(A)                                  FOR PAYMENT OF SALARY FOR SERVICES RENDERED
AND FOR BONUS PAYMENTS;


 


(B)                                 REIMBURSEMENT FOR REASONABLE EXPENSES
INCURRED ON BEHALF OF THE COMPANY;


 


(C)                                  FOR OTHER STANDARD EMPLOYEE BENEFITS MADE
GENERALLY AVAILABLE TO ALL EMPLOYEES (INCLUDING STOCK OPTION AGREEMENTS
OUTSTANDING UNDER ANY STOCK OPTION PLAN APPROVED BY THE BOARD OF DIRECTORS OF
THE COMPANY); AND


 


(D)                                 OBLIGATIONS LISTED IN THE COMPANY’S
FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF ITS EXCHANGE ACT FILINGS.


 

Except as described above, none of the officers, directors or, to the best of
the Company’s knowledge, key employees or stockholders of the Company or any
members of their immediate families, are indebted to the Company, individually
or in the aggregate, in excess of $50,000 or have any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company, other than passive investments in
publicly traded companies (representing less than one percent (1%) of such
company) which may compete with the Company. Except as described above, no
officer, director or stockholder, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Company and
no agreements, understandings or proposed transactions are contemplated between
the Company and any such person.  Except as set forth on Schedule 4.7, the
Company is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.

 

5

--------------------------------------------------------------------------------


 

4.8                                 Changes.  Since December 31, 2003, except as
disclosed in any Security Act or Exchange Act Filing or in any Schedule to this
Agreement or to any of the Related Agreements, there has not been:

 


(A)                                  ANY CHANGE IN THE ASSETS, LIABILITIES,
FINANCIAL CONDITION, PROSPECTS OR OPERATIONS OF THE COMPANY, OTHER THAN CHANGES
IN THE ORDINARY COURSE OF BUSINESS, NONE OF WHICH INDIVIDUALLY OR IN THE
AGGREGATE HAS HAD OR IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
SUCH ASSETS, LIABILITIES, FINANCIAL CONDITION, PROSPECTS OR OPERATIONS OF THE
COMPANY;


 


(B)                                 ANY RESIGNATION OR TERMINATION OF ANY
OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY;


 


(C)                                  ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY
COURSE OF BUSINESS, IN THE CONTINGENT OBLIGATIONS OF THE COMPANY BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(D)                                 ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR
NOT COVERED BY INSURANCE, MATERIALLY AND ADVERSELY AFFECTING THE PROPERTIES,
BUSINESS OR PROSPECTS OR FINANCIAL CONDITION OF THE COMPANY;


 


(E)                                  ANY WAIVER BY THE COMPANY OF A VALUABLE
RIGHT OR OF A MATERIAL DEBT OWED TO IT;


 


(F)                                    ANY DIRECT OR INDIRECT MATERIAL LOANS
MADE BY THE COMPANY TO ANY STOCKHOLDER, EMPLOYEE, OFFICER OR DIRECTOR OF THE
COMPANY, OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF BUSINESS;


 


(G)                                 ANY MATERIAL CHANGE IN ANY COMPENSATION
ARRANGEMENT OR AGREEMENT WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER;


 


(H)                                 ANY DECLARATION OR PAYMENT OF ANY DIVIDEND
OR OTHER DISTRIBUTION OF THE ASSETS OF THE COMPANY;


 


(I)                                     ANY LABOR ORGANIZATION ACTIVITY RELATED
TO THE COMPANY;


 


(J)                                     ANY DEBT, OBLIGATION OR LIABILITY
INCURRED, ASSUMED OR GUARANTEED BY THE COMPANY, EXCEPT THOSE FOR IMMATERIAL
AMOUNTS AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)                                  ANY SALE, ASSIGNMENT OR TRANSFER OF ANY
PATENTS, TRADEMARKS, COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS;


 


(L)                                     ANY CHANGE IN ANY MATERIAL AGREEMENT TO
WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND WHICH MAY, IN THE
REASONABLE JUDGMENT OF THE COMPANY, MATERIALLY AND ADVERSELY AFFECT THE
BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF
THE COMPANY;

 

6

--------------------------------------------------------------------------------


 


(M)                               ANY OTHER EVENT OR CONDITION OF ANY CHARACTER
THAT, EITHER INDIVIDUALLY OR CUMULATIVELY, HAS OR MAY MATERIALLY AND ADVERSELY
AFFECT THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION, PROSPECTS OR
OPERATIONS OF THE COMPANY; OR


 


(N)                                 ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY
TO DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (A) THROUGH (M) ABOVE.


 

4.9                                 Title to Properties and Assets; Liens, Etc. 
Except as set forth on Schedule 4.9, the Company has good and marketable title
to its properties and assets, and good title to its leasehold estates, in each
case subject to no mortgage, pledge, lien, lease, encumbrance or charge, other
than:

 


(A)                                  THOSE RESULTING FROM TAXES WHICH HAVE NOT
YET BECOME DELINQUENT;


 


(B)                                 MINOR LIENS AND ENCUMBRANCES WHICH DO NOT
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY
IMPAIR THE OPERATIONS OF THE COMPANY; AND


 


(C)                                  THOSE THAT HAVE OTHERWISE ARISEN IN THE
ORDINARY COURSE OF BUSINESS.


 

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company are in good operating condition and repair,
ordinary wear and tear excepted, and are reasonably fit and usable for the
purposes for which they are being used.  Except as set forth on Schedule 4.9,
the Company is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

 

4.10                           Intellectual Property.

 


(A)                                  THE COMPANY OWNS OR POSSESSES SUFFICIENT
LEGAL RIGHTS TO ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES
NECESSARY FOR ITS BUSINESS AS NOW CONDUCTED AND TO THE COMPANY’S KNOWLEDGE AS
PRESENTLY PROPOSED TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”), WITHOUT ANY
KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS.  THERE ARE NO OUTSTANDING OPTIONS,
LICENSES OR AGREEMENTS OF ANY KIND RELATING TO THE FOREGOING PROPRIETARY RIGHTS,
NOR IS THE COMPANY BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF
ANY KIND WITH RESPECT TO THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS
AND PROCESSES OF ANY OTHER PERSON OR ENTITY OTHER THAN SUCH LICENSES OR
AGREEMENTS ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.


 


(B)                                 THE COMPANY HAS NOT RECEIVED ANY
COMMUNICATIONS ALLEGING THAT THE COMPANY HAS VIOLATED ANY OF THE PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS OR TRADE SECRETS OR OTHER
PROPRIETARY RIGHTS OF ANY OTHER PERSON OR ENTITY, NOR IS THE COMPANY AWARE OF
ANY BASIS THEREFOR.


 


(C)                                  THE COMPANY DOES NOT BELIEVE IT IS OR WILL
BE NECESSARY TO UTILIZE ANY INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION
OF ANY OF ITS EMPLOYEES MADE PRIOR TO

 

7

--------------------------------------------------------------------------------


 


THEIR EMPLOYMENT BY THE COMPANY, EXCEPT FOR INVENTIONS, TRADE SECRETS OR
PROPRIETARY INFORMATION THAT HAVE BEEN RIGHTFULLY ASSIGNED TO THE COMPANY.


 

4.11                           Compliance with Other Instruments.  Except as set
forth on Schedule 4.11, the Company is not in violation or default of any term
of its Charter or Bylaws, or of any material provision of any mortgage,
indenture, contract, agreement, instrument or contract to which it is party or
by which it is bound or of any judgment, decree, order or writ applicable to the
Company or its properties.  The execution, delivery and performance of and
compliance with this Agreement and the Related Agreements to which it is a
party, and the issuance and sale of the Note by the Company and the other
Securities by the Company each pursuant hereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
constitute a default under any such term or provision, or result in the creation
of any mortgage, pledge, lien, encumbrance or charge upon any of the properties
or assets of the Company or the suspension, revocation, impairment, forfeiture
or nonrenewal of any permit, license, authorization or approval applicable to
the Company, its business or operations or any of its assets or properties.

 

4.12                           Litigation.  Except as set forth on Schedule 4.12
hereto, there is no action, suit, proceeding or investigation pending or, to the
Company’s knowledge, currently threatened against the Company that prevents the
Company to enter into this Agreement or the Related Agreements, or to consummate
the transactions contemplated hereby or thereby, or which might result, either
individually or in the aggregate, in any material adverse change in the assets,
condition, affairs or prospects of the Company, financially or otherwise, or any
change in the current equity ownership of the Company, nor is the Company aware
that there is any basis for any of the foregoing. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company currently pending or which the
Company intends to initiate.

 

4.13                           Tax Returns and Payments.  The Company has timely
filed all tax returns (federal, state and local) required to be filed by it. 
All taxes shown to be due and payable on such returns, any assessments imposed,
and to the Company’s knowledge all other taxes due and payable by the Company on
or before the Closing, have been paid or will be paid prior to the time they
become delinquent, except for such taxes listed in Schedule 4.13 that are being
contested in good faith by the Company.  Except as set forth on Schedule 4.13,
the Company has not been advised:

 


(A)                                  THAT ANY OF ITS RETURNS, FEDERAL, STATE OR
OTHER, HAVE BEEN OR ARE BEING AUDITED AS OF THE DATE HEREOF; OR


 


(B)                                 OF ANY DEFICIENCY IN ASSESSMENT OR PROPOSED
JUDGMENT TO ITS FEDERAL, STATE OR OTHER TAXES.


 

The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 

8

--------------------------------------------------------------------------------


 

4.14                           Employees.  Except as set forth on Schedule 4.14,
the Company has no collective bargaining agreements with any of its employees. 
There is no labor union organizing activity pending or, to the Company’s
knowledge, threatened with respect to the Company.  Except as disclosed in the
Exchange Act Filings or on Schedule 4.14, the Company is not a party to or bound
by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement.  To the Company’s
knowledge, no employee of the Company, nor any consultant with whom the Company
has contracted, is in violation of any term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, the Company
because of the nature of the business to be conducted by the Company; and to the
Company’s knowledge the continued employment by the Company of its present
employees, and the performance of the Company’s contracts with its independent
contractors, will not result in any such violation.  The Company is not aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company.  The Company has not received any
notice alleging that any such violation has occurred.  Except for employees who
have a current effective employment agreement with the Company, no employee of
the Company has been granted the right to continued employment by the Company or
to any material compensation following termination of employment with the
Company.  Except as set forth on Schedule 4.14, the Company is not aware that
any officer, key employee or group of employees intends to terminate his, her or
their employment with the Company, nor does the Company have a present intention
to terminate the employment of any officer, key employee or group of employees.

 

4.15                           Registration Rights and Voting Rights.  Except as
set forth on Schedule 4.15 and except as disclosed in Securities Act or Exchange
Act Filings, the Company is not presently under any obligation, and has not
granted any rights, to register any of the Company’s presently outstanding
securities or any of its securities that may hereafter be issued.  Except as set
forth on Schedule 4.15 and except as disclosed in Securities Act or Exchange Act
Filings, to the Company’s knowledge, no stockholder of the Company has entered
into any agreement with respect to the voting of equity securities of the
Company.

 

4.16                           Compliance with Laws; Permits.  Except as set
forth on Schedule 4.16, to its knowledge, the Company is not in violation in any
material respect of any applicable statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which violation would, in the Company’s reasonable judgment,
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company.  No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
and no registrations or declarations are required to be filed in connection with
the execution and delivery of this Agreement and the issuance of any of the
Securities, except such as has been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner.  The Company has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would materially and adversely affect the
business, properties, prospects or financial condition of the Company.

 

9

--------------------------------------------------------------------------------


 

4.17                           Environmental and Safety Laws.  To the Company’s
knowledge, the Company is not in violation of any applicable statute, law or
regulation relating to the environment or occupational health and safety, and no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation. Except as set forth on Schedule 4.17, no
Hazardous Materials (as defined below) are used or have been used, stored, or
disposed of by the Company or, to the Company’s knowledge, by any other person
or entity on any property owned, leased or used by the Company. For the purposes
of the preceding sentence, “Hazardous Materials” shall mean:

 


(A)                                  MATERIALS WHICH ARE LISTED OR OTHERWISE
DEFINED AS “HAZARDOUS” OR “TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL
AND/OR FOREIGN LAWS AND REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF
CONTAMINATION ON PROPERTY, THE PROTECTION OF THE ENVIRONMENT FROM CONTAMINATION,
THE CONTROL OF HAZARDOUS WASTES, OR OTHER ACTIVITIES INVOLVING HAZARDOUS
SUBSTANCES, INCLUDING BUILDING MATERIALS; OR


 


(B)                                 ANY PETROLEUM PRODUCTS OR NUCLEAR MATERIALS.


 

4.18                           Valid Offering.  Assuming the accuracy of the
representations and warranties of the Purchaser contained in this Agreement, the
offer, sale and issuance of the Securities will be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and will have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.

 

4.19                           Full Disclosure.  The Company has provided the
Purchaser with all information requested by the Purchaser in connection with its
decision to purchase the Note and Warrant, including all information the Company
believes is reasonably necessary to make such investment decision.  Neither this
Agreement, the exhibits and schedules hereto, the Related Agreements nor any
other document delivered by the Company to Purchaser or its attorneys or agents
in connection herewith or therewith or with the transactions contemplated hereby
or thereby, to the Company’s knowledge contain any untrue statement of a
material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.  Any financial projections and other estimates
provided to the Purchaser by the Company were based on the Company’s experience
in the industry and on assumptions of fact and opinion as to future events which
the Company, at the date of the issuance of such projections or estimates,
believed to be reasonable.

 

4.20                           Insurance.  The Company has general commercial,
product liability, fire and casualty insurance policies with coverages which the
Company believes are customary for companies similarly situated to the Company
in the same or similar business.

 

4.21                           SEC Reports.  Except as set forth on
Schedule 4.21, the Company has filed all proxy statements, reports and other
documents required to be filed by it under the Exchange Act.  The Company has
furnished the Purchaser with copies of:  (i) its Annual Report on Form 10-KSB
for the fiscal year ended June 30, 2003; and (ii) its Quarterly Reports on Form
10-QSB for the fiscal quarters ended September 30, 2003, and December 31, 2003,
and the Form 8-K filings which it has made since the filing of its Form 10-KSB
(collectively, the “SEC

 

10

--------------------------------------------------------------------------------


 

Reports”). Except as set forth on Schedule 4.21, each SEC Report was, at the
time of its filing, in substantial compliance with the requirements of its
respective form and none of the SEC Reports, nor the financial statements (and
the notes thereto) included in the SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

4.22                           Listing.  The Company’s shares of Common Stock
(the “Traded Securities”) are listed for trading on the National  Association 
of  Securities Dealers,  Inc. Over the Counter Bulletin Board (“NASD OTCBB”) and
the Traded Securities satisfy all requirements for the continuation of such
listings.  The Company has not received any notice that any of its Traded
Securities will be delisted from NASD OTCBB or that any of its Traded Securities
do not meet all requirements for listing.

 

4.23                           No Integrated Offering.  Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers  or sales of any security or solicited
any offers to buy any security under circumstances that would cause the offering
of the Securities pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act which would prevent
the Company from selling the Securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings.

 

4.24                           Stop Transfer.  The Securities are restricted
securities as of the date of this Agreement.  The Company will not issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.

 


4.25                           DILUTION.  THE COMPANY SPECIFICALLY ACKNOWLEDGES
THAT ITS OBLIGATION TO ISSUE THE SHARES OF COMMON STOCK UPON CONVERSION OF THE
NOTE AND EXERCISE OF THE WARRANT IS BINDING UPON THE COMPANY AND ENFORCEABLE
REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF
OTHER SHAREHOLDERS OF THE COMPANY.


 


4.26                           PATRIOT ACT.                                   IF
THE COMPANY IS A CORPORATION, TRUST, PARTNERSHIP, LIMITED LIABILITY PURCHASER OR
OTHER ORGANIZATION, THE COMPANY CERTIFIES THAT, TO ITS KNOWLEDGE, THE COMPANY
HAS NOT BEEN DESIGNATED, AND IS NOT OWNED OR CONTROLLED, BY A “SUSPECTED
TERRORIST” AS DEFINED IN EXECUTIVE ORDER 13224.  THE COMPANY HEREBY ACKNOWLEDGES
THAT THE PURCHASER SEEKS TO COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY
LAUNDERING AND RELATED ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, THE COMPANY
HEREBY REPRESENTS, WARRANTS AND AGREES THAT:  (I) NONE OF THE CASH OR PROPERTY
THAT THE COMPANY WILL PAY OR WILL CONTRIBUTE TO THE PURCHASER HAS BEEN OR SHALL
BE DERIVED FROM, OR RELATED TO, ANY ACTIVITY THAT IS DEEMED CRIMINAL UNDER
UNITED STATES LAW; AND (II) NO CONTRIBUTION OR PAYMENT BY THE COMPANY TO THE
PURCHASER, TO THE EXTENT THAT THEY ARE WITHIN THE COMPANY’S CONTROL SHALL CAUSE
THE PURCHASER TO BE IN VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE
UNITED STATES INTERNATIONAL MONEY LAUNDERING CONTROL ACT OF 1986 OR THE UNITED
STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT
OF

 

11

--------------------------------------------------------------------------------


 


2001.  THE COMPANY SHALL PROMPTLY NOTIFY THE PURCHASER IF ANY OF THESE
REPRESENTATIONS CEASES TO BE TRUE AND ACCURATE REGARDING THE COMPANY.  THE
COMPANY AGREES TO PROVIDE THE PURCHASER ANY ADDITIONAL INFORMATION REGARDING THE
COMPANY THAT THE PURCHASER DEEMS NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE
WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND SIMILAR ACTIVITIES. 
THE COMPANY UNDERSTANDS AND AGREES THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY
OF THE FOREGOING REPRESENTATIONS ARE INCORRECT, OR IF OTHERWISE REQUIRED BY
APPLICABLE LAW OR REGULATION RELATED TO MONEY LAUNDERING SIMILAR ACTIVITIES, THE
PURCHASER MAY UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE
LAW OR REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF
THE COMPANY’S INVESTMENT IN THE PURCHASER.  THE COMPANY FURTHER UNDERSTANDS THAT
THE PURCHASER MAY RELEASE CONFIDENTIAL INFORMATION ABOUT THE COMPANY AND, IF
APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF THE
PURCHASER, IN ITS SOLE DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS
OF THE PURCHASER IN LIGHT OF RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET
FORTH IN SUBSECTION (II) ABOVE.


 

5.                                       Representations and Warranties of the
Purchaser.  The Purchaser hereby represents and warrants to the Company as
follows (such representations and warranties do not lessen or obviate the
representations and warranties of the Company set forth in this Agreement)

 

5.1                                 No Shorting.  The Purchaser or any of its
affiliates and investment partners has not, will not and will not cause any
person or entity, directly or indirectly, to engage in “short sales” of the
Company’s Traded Securities or any other hedging strategies as long as the Note
shall be outstanding.

 

5.2                                 Requisite Power and Authority.  Purchaser
has all necessary power and authority under all applicable provisions of law to
execute and deliver this Agreement and the Related Agreements and to carry out
their provisions. All corporate action on Purchaser’s part required for the
lawful execution and delivery of this Agreement and the Related Agreements have
been or will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of Purchaser, enforceable in accordance with their terms, except:

 


(A)                                  AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS; AND


 


(B)                                 AS LIMITED BY GENERAL PRINCIPLES OF EQUITY
THAT RESTRICT THE AVAILABILITY OF EQUITABLE AND LEGAL REMEDIES.


 

5.3                                 Investment Representations.  Purchaser
understands that the Securities are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
Purchaser’s representations contained in the Agreement, including, without
limitation, that the Purchaser is an “accredited investor” within the meaning of
Regulation D under the Securities Act.  The Purchaser confirms that it has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the Note and
the Warrant to be purchased by it under this Agreement and the Note Shares and
the Warrant Shares purchasable by it upon the conversion of the Note and the
exercise of the Warrant, respectively.  The Purchaser further confirms that it
has had an

 

12

--------------------------------------------------------------------------------


 

opportunity to ask questions and receive answers from the Company regarding the
Company’s business, management and financial affairs and the terms and
conditions of the Offering, the Note, the Warrant and the Securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Purchaser or to which the
Purchaser had access.

 

5.4                                 Purchaser Bears Economic Risk.  Purchaser
has substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests. Purchaser must bear the economic
risk of this investment until the Securities are sold pursuant to: (i) an
effective registration statement under the Securities Act; or (ii) an exemption
from registration is available with respect to such sale.

 

5.5                                 Acquisition for Own Account.  Purchaser is
acquiring the Note and Warrant and the Note Shares and the Warrant Shares for
Purchaser’s own account for investment only, and not as a nominee or agent and
not with a view towards or for resale in connection with their distribution.

 

5.6                                 Purchaser Can Protect Its Interest. 
Purchaser represents that by reason of its, or of its management’s, business and
financial experience, Purchaser has the capacity to evaluate the merits and
risks of its investment in the Note, the Warrant and the Securities and to
protect its own interests in connection with the transactions contemplated in
this Agreement, and the Related Agreements.  Further, Purchaser is aware of no
publication of any advertisement in connection with the transactions
contemplated in the Agreement or the Related Agreements.

 

5.7                                 Accredited Investor.  Purchaser represents
that it is an accredited investor  within the meaning of Regulation D under the
Securities Act and a Qualified Institutional Buyer within the meaning of Rule
144A under the Securities Act.

 

5.8                                 Legends.

 


(A)                                  THE NOTE SHALL BEAR SUBSTANTIALLY THE
FOLLOWING LEGEND:


 

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO TIME AMERICA, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

13

--------------------------------------------------------------------------------


 


(B)                                 THE NOTE SHARES AND THE WARRANT SHARES, IF
NOT ISSUED BY DWAC SYSTEM (AS HEREINAFTER DEFINED), SHALL BEAR A LEGEND WHICH
SHALL BE IN SUBSTANTIALLY THE FOLLOWING FORM UNTIL SUCH SHARES ARE COVERED BY AN
EFFECTIVE REGISTRATION STATEMENT FILED WITH THE SEC:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO TIME
AMERICA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(C)                                  THE WARRANT SHALL BEAR SUBSTANTIALLY THE
FOLLOWING LEGEND:


 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO TIME
AMERICA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

5.9                                 Subsequent Purchaser Notification.   The
Purchaser will take reasonable steps to inform, and cause each of its affiliates
in the United States to take reasonable steps to inform, persons acquiring Notes
from the Purchaser or its affiliates that the Notes (A) have not been and will
not be registered under the Securities Act, (B) are being sold to them without
registration under the Securities Act in reliance on Rule 144A or in accordance
with another exemption from registration under the Securities Act, as the case
may be, and (C) may not be offered, sold or otherwise transferred except (1) to
the Company, (2) outside the United States in accordance with Regulation S under
the Securities Act or (3) inside the United States in accordance with (x) Rule
144A to a person whom the seller reasonably believes is a Qualified
Institutional Buyer that is purchasing such Notes for its own account or for the
account of a Qualified Institutional Buyer to whom notice is given that the
offer, sale or transfer is being made in reliance on Rule 144A or (y) pursuant
to another available exemption from registration under the Securities Act.

 

6.                                       Covenants of the Company.  The Company
covenants and agrees with the Purchaser as follows:

 

14

--------------------------------------------------------------------------------


 

6.1                                 Stop-Orders.  The Company will advise the
Purchaser, promptly after it receives notice of issuance by the Securities and
Exchange Commission (the “SEC”), any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of any securities of the Company, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.

 

6.2                                 Listing.  The Company shall promptly secure
the listing of the shares of Common Stock issuable upon conversion of the Note
and upon the exercise of the Warrant on the NASD OTCBB (the “Principal Market”)
upon which shares of Common Stock are listed (subject to official notice of
issuance) and shall maintain such listing so long as any other shares of Common
Stock shall be so listed. The Company will maintain the listing of its Common
Stock on the Principal Market, and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.

 

6.3                                 Market Regulations.  The Company shall
notify the SEC, NASD and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to Purchaser and promptly provide copies thereof to Purchaser.

 

6.4                                 Reporting Requirements.  The Company will
timely file with the SEC all reports required to be filed pursuant to the
Exchange Act and refrain from terminating its status as an issuer required by
the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination.

 

6.5                                 Use of Funds.  The Company agrees that it
will use the proceeds of the sale of the Note and Warrant for general corporate
and working capital purposes and for implementation of the Company’s acquisition
strategy.

 

6.6                                 Access to Facilities. The Company will
permit any representatives designated by the Purchaser (or any successor of the
Purchaser), upon reasonable notice and during normal business hours, at such
person’s expense and accompanied by a representative of the Company, to:

 


(A)                                  VISIT AND INSPECT ANY OF THE PROPERTIES OF
THE COMPANY;


 


(B)                                 EXAMINE THE CORPORATE AND FINANCIAL RECORDS
OF THE COMPANY (UNLESS SUCH EXAMINATION IS NOT PERMITTED BY FEDERAL, STATE OR
LOCAL LAW OR BY CONTRACT) AND MAKE COPIES THEREOF OR EXTRACTS THEREFROM; AND


 


(C)                                  DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS
OF THE COMPANY WITH THE DIRECTORS, OFFICERS AND INDEPENDENT ACCOUNTANTS OF THE
COMPANY.


 

Notwithstanding the foregoing, the Company will not provide any material,
non-public information to the Purchaser unless the Purchaser signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.

 

15

--------------------------------------------------------------------------------


 

6.7                                 Taxes.  The Company will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company; provided, however, that any such
tax, assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Company will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

 

6.8                                 Insurance.  The Company will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in similar business similarly situated as the
Company; and the Company will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner which the Company reasonably believes
is customary for companies in similar business similarly situated as the Company
and to the extent available on commercially reasonable terms. The Company and
each of its subsidiaries set forth in Section 4.2 hereof (the “Subsidiaries”)
will jointly and severally bear the full risk of loss from any loss of any
nature whatsoever with respect to the assets pledged to the Purchaser as
security for its obligations hereunder and under the Related Agreements. At the
Company’s own cost and expense in amounts and with carriers reasonably
acceptable to Purchaser, the Company and each of the Subsidiaries shall (i) keep
all its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to the Company’s or the Subsidiaries’
insuring against larceny, embezzlement or other criminal misappropriation of
insured’s officers and employees who may either singly or jointly with others at
any time have access to the assets or funds of the Company either directly or
through governmental authority to draw upon such funds or to direct generally
the disposition of such assets; (iii) maintain public and product liability
insurance against claims for personal injury, death or property damage suffered
by others; (iv) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which the Company
or the Subsidiaries are engaged in business; and (v) furnish Purchaser with (x)
copies of all policies and evidence of the maintenance of such policies at least
thirty (30) days before any expiration date, (y) excepting the Company’s
workers’ compensation policy, endorsements to such policies naming Purchaser as
“co-insured” or “additional insured” and appropriate loss payable endorsements
in form and substance satisfactory to Purchaser, naming Purchaser as loss payee
within five (5) days after Closing, and (z) evidence that as to Purchaser the
insurance coverage shall not be impaired or invalidated by any act or neglect of
the Company or any of its Subsidiaries and the insurer will provide Purchaser
with at least thirty (30) days notice prior to cancellation.  The Company and
each of its Subsidiaries shall instruct the insurance carriers that in the event
of any loss thereunder, the carriers shall make payment for such loss to the
Company and/or any of the Subsidiaries and Purchaser jointly.  In the event that
as of the date of receipt of each loss recovery upon any such insurance, the
Purchaser has not declared an event of default with

 

16

--------------------------------------------------------------------------------


 

respect to this Agreement or any of the Related Agreements, then the Company
shall be permitted to direct the application of such loss recovery proceeds
toward investment in property, plant and equipment that would comprise
“Collateral” secured by Purchaser’s security interest pursuant to its security
agreement, with any surplus funds to be applied toward payment of the
obligations of the Company to Purchaser. In the event that Purchaser has
properly declared an event of default with respect to this Agreement or any of
the Related Agreements, then all loss recoveries received by Purchaser upon any
such insurance thereafter may be applied to the obligations of the Company
hereunder and under the Related Agreements, in such order as the Purchaser may
determine. Any surplus (following satisfaction of all Company obligations to
Purchaser) shall be paid by Purchaser to the Company or applied as may be
otherwise required by law.  Any deficiency thereon shall be paid by the Company
or any of the Subsidiaries, as applicable, to Purchaser, on demand.

 

6.9                                 Intellectual Property.  The Company shall
maintain in full force and effect its corporate existence, rights and franchises
and all licenses and other rights to use Intellectual Property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business.

 

6.10                           Properties.  The Company will keep its properties
in good repair, working order and condition, reasonable wear and tear excepted,
and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will at all
times comply with each provision of all leases to which it is a party or under
which it occupies property if the breach of such provision could reasonably be
expected to have a material adverse effect.

 

6.11                           Confidentiality.  Neither the Company nor the
Purchaser shall disclose, and shall not include in any public announcement, the
name of either party unless expressly agreed to by both parties or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement.  The Company may disclose Purchaser’s
identity and the terms of this Agreement to its current and prospective debt and
equity financing sources.

 

6.12                           Required Approvals.  For so long as fifty percent
(50%) of the aggregate principal amount of the Note is outstanding, the Company,
without the prior written consent of the Purchaser, shall not:

 


(A)                                  DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY
DIVIDENDS, OTHER THAN DIVIDENDS WITH RESPECT TO ITS PREFERRED STOCK;


 


(B)                                 INITIATE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR LIQUIDATION PROCEEDINGS;


 


(C)                                  BECOME SUBJECT TO (INCLUDING, WITHOUT
LIMITATION, BY WAY OF AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR
INSTRUMENT WHICH BY ITS TERMS WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT THE
COMPANY’S RIGHT TO PERFORM THE PROVISIONS OF THIS AGREEMENT OR ANY OF THE
AGREEMENTS CONTEMPLATED THEREBY;


 


(D)                                 MATERIALLY ALTER OR CHANGE THE SCOPE OF THE
BUSINESS OF THE COMPANY TO OTHER LINES OF BUSINESSES THAT THE COMPANY IS NOT
PRESENTLY INVOLVED IN;

 

17

--------------------------------------------------------------------------------


 

(e)                                  create, incur, assume or suffer to exist
any indebtedness (exclusive of trade debt and debt incurred to finance the
purchase of equipment (not in excess of ten percent (10%) per annum of the
Company’s assets) whether secured or unsecured other than the Company’s
indebtedness to Laurus, indebtedness that is by its subordinated right of
payment to the indebtedness to Laurus, and as set forth on Schedule 6.12(e)
attached hereto and made a part hereof or any refinancings or replacements
thereof or any debt incurred in connection with the purchase of assets or in
connection with operating lines of credit as necessary to operate such assets,
or any refinancings or replacements thereof; (ii) cancel any debt owing to it in
excess of $50,000 in the aggregate during any 12 month period; (iii) assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any obligations of any other Person, except the endorsement of
negotiable instruments by a Company for deposit or collection or similar
transactions in the ordinary course of business or guarantees provided to any of
the lenders set forth in subparagraph (i) immediately above.

 

6.13                           Reissuance of Securities.  The Company agrees to
reissue certificates representing the Securities without the legends set forth
in Section 5.8 above at such time as:

 


(A)                                  THE HOLDER THEREOF IS PERMITTED TO DISPOSE
OF SUCH SECURITIES PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT; OR


 


(B)                                 UPON RESALE SUBJECT TO AN EFFECTIVE
REGISTRATION STATEMENT AFTER SUCH SECURITIES ARE REGISTERED UNDER THE SECURITIES
ACT.


 

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and broker, if
any.

 

6.14                           Opinion.  On the Closing Date, the Company will
deliver to the Purchaser an opinion in the form attached hereto as Exhibit C.
The Company will provide, at the Company’s expense, such other legal opinions in
the future as are reasonably necessary for the conversion of the Note and
exercise of the Warrant.

 

7.                                       Covenants of the Purchaser.  The
Purchaser covenants and agrees with the Company as follows:

 

7.1                                 Confidentiality.  The Purchaser agrees that
it will not disclose, and will not include in any public announcement, the name
of the Company, unless expressly agreed to by the Company or unless and until
such disclosure is required by law or applicable regulation, and then only to
the extent of such requirement.

 

7.2                                 Non-Public Information.  The Purchaser
agrees not to effect any sales in the shares of the Company’s Common Stock while
in possession of material, non-public information regarding the Company if such
sales would violate applicable securities law.

 

18

--------------------------------------------------------------------------------


 

8.                                       Covenants of the Company and Purchaser
Regarding Indemnification.

 

8.1                                 Company Indemnification.  The Company agrees
to indemnify, hold harmless, reimburse and defend Purchaser, each of Purchaser’s
officers, employees, directors, affiliates, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Purchaser which results, arises out of or is based upon: (i) any
misrepresentation by Company or breach of any warranty by Company in this
Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by Company of any
covenant or undertaking to be performed by Company hereunder, or any other
agreement entered into by the Company and Purchaser relating hereto.

 

8.2                                 Purchaser’s Indemnification.  Purchaser
agrees to indemnify, hold harmless, reimburse and defend the Company and each of
the Company’s officers, directors, agents, affiliates, control persons and
principal shareholders, at all times against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company which results, arises out of or
is based upon:  (i) any misrepresentation by Purchaser or breach of any warranty
by Purchaser in this Agreement or in any exhibits or schedules attached hereto
or any Related Agreement; or (ii) any breach or default in performance by
Purchaser of any covenant or undertaking to be performed by Purchaser hereunder,
or any other agreement entered into by the Company and Purchaser relating
hereto.

 

8.3                                 Procedures.  The procedures and limitations
set forth in Section 10.2(c) and (d) shall apply to the indemnifications set
forth in Sections 8.1 and 8.2 above.

 

9.                                       Conversion of Convertible Note.

 

9.1                                 Mechanics of Conversion.

 


(A)                                  PROVIDED THE PURCHASER HAS NOTIFIED THE
COMPANY OF THE PURCHASER’S INTENTION TO SELL THE NOTE SHARES AND THE NOTE SHARES
ARE INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT OR ARE OTHERWISE EXEMPT FROM
REGISTRATION WHEN SOLD:  (I) UPON THE CONVERSION OF THE NOTE OR PART THEREOF,
THE COMPANY SHALL, AT ITS OWN COST AND EXPENSE, TAKE ALL NECESSARY ACTION
(INCLUDING THE ISSUANCE OF AN OPINION OF COUNSEL) TO ASSURE THAT THE COMPANY’S
TRANSFER AGENT SHALL ISSUE SHARES OF THE COMPANY’S COMMON STOCK IN THE NAME OF
THE PURCHASER (OR ITS NOMINEE) OR SUCH OTHER PERSONS AS DESIGNATED BY THE
PURCHASER IN ACCORDANCE WITH SECTION 9.1(B) HEREOF AND IN SUCH DENOMINATIONS TO
BE SPECIFIED REPRESENTING THE NUMBER OF NOTE SHARES ISSUABLE UPON SUCH
CONVERSION; AND (II)  THE COMPANY WARRANTS THAT NO INSTRUCTIONS OTHER THAN THESE
INSTRUCTIONS HAVE BEEN OR WILL BE GIVEN TO THE TRANSFER AGENT OF THE COMPANY’S
COMMON STOCK AND THAT AFTER THE EFFECTIVENESS DATE (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) THE NOTE SHARES ISSUED WILL BE FREELY
TRANSFERABLE SUBJECT TO THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES
ACT AND THE PROVISIONS OF THIS AGREEMENT, AND WILL NOT CONTAIN A LEGEND
RESTRICTING THE RESALE OR TRANSFERABILITY OF THE NOTE SHARES.


 


(B)                                 PURCHASER WILL GIVE NOTICE OF ITS DECISION
TO EXERCISE ITS RIGHT TO CONVERT THE NOTE OR PART THEREOF BY TELECOPYING OR
OTHERWISE DELIVERING AN EXECUTED AND COMPLETED

 

19

--------------------------------------------------------------------------------


 


NOTICE OF THE NUMBER OF SHARES TO BE CONVERTED TO THE COMPANY (THE “NOTICE OF
CONVERSION”). THE PURCHASER WILL NOT BE REQUIRED TO SURRENDER THE NOTE UNTIL THE
PURCHASER RECEIVES A CREDIT TO THE ACCOUNT OF THE PURCHASER’S PRIME BROKER
THROUGH THE DWAC SYSTEM (AS DEFINED BELOW), REPRESENTING THE NOTE SHARES OR
UNTIL THE NOTE HAS BEEN FULLY SATISFIED.  EACH DATE ON WHICH A NOTICE OF
CONVERSION IS TELECOPIED OR DELIVERED TO THE COMPANY IN ACCORDANCE WITH THE
PROVISIONS HEREOF SHALL BE DEEMED A “CONVERSION DATE.”  PURSUANT TO THE TERMS OF
THE NOTICE OF CONVERSION, THE BORROWER WILL USE ITS BEST EFFORTS TO ISSUE
INSTRUCTIONS TO THE TRANSFER AGENT ACCOMPANIED BY AN OPINION OF COUNSEL WITHIN
TWO (2) BUSINESS DAY OF THE DATE OF THE DELIVERY TO BORROWER OF THE  NOTICE OF
CONVERSION  AND SHALL CAUSE THE TRANSFER AGENT TO TRANSMIT THE CERTIFICATES
REPRESENTING THE CONVERSION SHARES TO THE HOLDER BY CREDITING THE ACCOUNT OF THE
PURCHASER’S PRIME BROKER WITH THE DEPOSITORY TRUST COMPANY (“DTC”) THROUGH ITS
DEPOSIT WITHDRAWAL AGENT COMMISSION (“DWAC”) SYSTEM WITHIN THREE (3) BUSINESS
DAYS AFTER RECEIPT BY THE COMPANY OF THE NOTICE OF CONVERSION (THE “DELIVERY
DATE”).


 


(C)                                  THE COMPANY UNDERSTANDS THAT A DELAY IN THE
DELIVERY OF THE NOTE SHARES IN THE FORM REQUIRED PURSUANT TO SECTION 9 HEREOF
BEYOND THE DELIVERY DATE COULD RESULT IN ECONOMIC LOSS TO THE PURCHASER.  IN THE
EVENT THAT THE COMPANY FAILS TO DIRECT ITS TRANSFER AGENT TO DELIVER THE NOTE
SHARES TO THE PURCHASER VIA THE DWAC SYSTEM WITHIN THE TIME FRAME SET FORTH IN
SECTION 9.1(B) ABOVE AND THE NOTE SHARES ARE NOT DELIVERED TO THE PURCHASER BY
THE DELIVERY DATE, AS COMPENSATION TO THE PURCHASER FOR SUCH LOSS, THE COMPANY
AGREES TO PAY LATE PAYMENTS TO THE PURCHASER FOR LATE ISSUANCE OF THE NOTE
SHARES IN THE FORM REQUIRED PURSUANT TO SECTION 9 HEREOF UPON CONVERSION OF THE
NOTE IN THE AMOUNT EQUAL TO THE GREATER OF:  (I) $250 PER BUSINESS DAY AFTER THE
DELIVERY DATE; OR (II) THE PURCHASER’S ACTUAL DAMAGES FROM SUCH DELAYED
DELIVERY. NOTWITHSTANDING THE FOREGOING, THE COMPANY WILL NOT OWE THE PURCHASER
ANY LATE PAYMENTS IF THE DELAY IN THE DELIVERY OF THE NOTE SHARES BEYOND THE
DELIVERY DATE IS SOLELY OUT OF THE CONTROL OF THE COMPANY AND THE COMPANY IS
ACTIVELY TRYING TO CURE THE CAUSE OF THE DELAY.  THE COMPANY SHALL PAY ANY
PAYMENTS INCURRED UNDER THIS SECTION IN IMMEDIATELY AVAILABLE FUNDS UPON DEMAND
AND, IN THE CASE OF ACTUAL DAMAGES, ACCOMPANIED BY REASONABLE DOCUMENTATION OF
THE AMOUNT OF SUCH DAMAGES.  SUCH DOCUMENTATION SHALL SHOW THE NUMBER OF SHARES
OF COMMON STOCK THE PURCHASER IS FORCED TO PURCHASE (IN AN OPEN MARKET
TRANSACTION) WHICH THE PURCHASER ANTICIPATED RECEIVING UPON SUCH CONVERSION, AND
SHALL BE CALCULATED AS THE AMOUNT BY WHICH (A) THE PURCHASER’S TOTAL PURCHASE
PRICE (INCLUDING CUSTOMARY BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF
COMMON STOCK SO PURCHASED EXCEEDS (B) THE AGGREGATE PRINCIPAL AND/OR INTEREST
AMOUNT OF THE NOTE, FOR WHICH SUCH CONVERSION NOTICE WAS NOT TIMELY HONORED.


 

Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law.  In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum amount permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Company to a Purchaser and thus refunded to the Company.

 

9.2                                 Maximum Conversion.  The Purchaser shall not
be entitled to convert on a Conversion Date, that amount of a Note in connection
with that number of shares of Common

 

20

--------------------------------------------------------------------------------


 

Stock which would be (a) in excess of the sum of: (i) the number of shares of
Common Stock beneficially owned by the Purchaser on a Conversion Date; and (ii)
the number of shares of Common Stock issuable upon the conversion of the Note
with respect to which the determination of this proviso is being made on a
Conversion Date, which would result in beneficial ownership by the Purchaser of
more than 4.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date and (b) (ii) exceed twenty five percent (25%) of the aggregate
dollar trading volume of the Common Stock for the ten (10) day trading period
immediately preceding delivery of a Notice of Conversion to the Borrower.  For
the purposes of the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Exchange Act and
Regulation 13d-3 thereunder. Upon the occurrence and continuation of an Event of
Default under a Note, the conversion limitation in this Section 9.2 shall become
null and void.

 

10.                                 Registration Rights, Indemnification.


 

10.1                           Registration Rights Granted.  The Company hereby
grants registration rights to the Purchaser pursuant to a Registration Rights
Agreement dated as of even date herewith between the Company and the Purchaser.

 

10.2                           Indemnification. (a) In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
the Registration Rights Agreement, the Company will indemnify and hold harmless
the Purchaser, and its officers, directors and each other person, if any, who
controls the Purchaser within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the
Purchaser, or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities were registered under the Securities Act
pursuant to the Registration Rights Agreement, any preliminary prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Purchaser, and each
such person for any reasonable legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by or on behalf of the Purchaser or any such person in writing
specifically for use in any such document.

 

(b)           In the event of a registration of the Registrable Securities under
the Securities Act pursuant to the Registration Rights Agreement, the Purchaser
will indemnify and hold harmless the Company, and its officers, directors and
each other person, if any, who controls the Company within the meaning of the
Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement

 

21

--------------------------------------------------------------------------------


 

of any material fact contained in the registration statement under which such
Registrable Securities were registered under the Securities Act pursuant to the
Registration Rights Agreement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that the Purchaser will be liable in any such case if and
only to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing to
the Company by or on behalf of the Purchaser specifically for use in any such
document.

 

(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 10.2(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 10.2(c) if and to the extent the indemnifying party is prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 10.2(c) for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof; if the
indemnified party retains its own counsel, then the indemnified party shall pay
all fees, costs and expenses of such counsel, provided, however, that, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified party shall have the right to select
one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 

(d)           In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either: 
(i) the Purchaser, or any controlling person of the Purchaser, makes a claim for
indemnification pursuant to this Section 10.2 but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 10.2 provides for indemnification in such case; or (ii)
contribution under the Securities Act may be required on the part of the
Purchaser or controlling person of the Purchaser in circumstances for which
indemnification is provided under this Section 10.2; then, and in each such
case, the

 

22

--------------------------------------------------------------------------------


 

Company and the Purchaser will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that the Purchaser is responsible only for the
portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (A) the Purchaser will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by it pursuant to such registration statement; and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10 of the Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.

 

10.3                           Offering Restrictions.  Except as previously
disclosed in the SEC Reports or in the Exchange Act Filings, or stock or stock
options granted to employees or directors of the Company; or shares of preferred
stock issued to pay dividends in respect of the Company’s preferred stock; or
equity or debt issued in connection with an acquisition of a business or assets
by the Company; or the issuance by the Company of stock in connection with the
establishment of a joint venture partnership or licensing arrangement (these
exceptions hereinafter referred to as the “Excepted Issuances”), the Company
will not issue any securities with a continuously variable/floating conversion
feature which are or could be (by conversion or registration) free-trading
securities (i.e. common stock subject to a registration statement) prior to the
full repayment or conversion of the Note (the “Exclusion Period”).

 

11.                                 Miscellaneous.

 

11.1                           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER PARTY
AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK.  BOTH PARTIES AND THE INDIVIDUALS EXECUTING
THIS AGREEMENT AND OTHER AGREEMENTS ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER AGREEMENT DELIVERED IN CONNECTION
HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF
LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY
CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR
RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER
ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF ANY AGREEMENT.

 

11.2                           Survival.  The representations, warranties,
covenants and agreements made herein shall survive any investigation made by the
Purchaser and the closing of the transactions contemplated hereby to the extent
provided therein. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company

 

23

--------------------------------------------------------------------------------


 

pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.

 

11.3                           Successors.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, heirs, executors and administrators of the parties
hereto and shall inure to the benefit of and be enforceable by each person who
shall be a holder of the Securities from time to time, other than the holders of
Common Stock which has been sold by the Purchaser pursuant to Rule 144 or an
effective registration statement. Purchaser may not assign its rights hereunder
to a competitor of the Company.

 

11.4                           Entire Agreement.  This Agreement, the exhibits
and schedules hereto, the Related Agreements and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.

 

11.5                           Severability.  In case any provision of the
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

11.6                           Amendment and Waiver.

 


(A)                                  THIS AGREEMENT MAY BE AMENDED OR MODIFIED
ONLY UPON THE WRITTEN CONSENT OF THE COMPANY AND THE PURCHASER.


 


(B)                                 THE OBLIGATIONS OF THE COMPANY AND THE
RIGHTS OF THE PURCHASER UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN
CONSENT OF THE PURCHASER.


 


(C)                                  THE OBLIGATIONS OF THE PURCHASER AND THE
RIGHTS OF THE COMPANY UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN
CONSENT OF THE COMPANY.


 

11.7                           Delays or Omissions.  It is agreed that no delay
or omission to exercise any right, power or remedy accruing to any party, upon
any breach, default or noncompliance by another party under this Agreement or
the Related Agreements, shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach, default or noncompliance, or
any acquiescence therein, or of or in any similar breach, default or
noncompliance thereafter occurring.  All remedies, either under this Agreement,
the Note or the Related Agreements, by law or otherwise afforded to any party,
shall be cumulative and not alternative.

 

11.8                           Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given:

 


(A)                                  UPON PERSONAL DELIVERY TO THE PARTY TO BE
NOTIFIED;

 

24

--------------------------------------------------------------------------------


 


(B)                                 ONLY AS TO CONVERSION NOTICES, WHEN SENT BY
CONFIRMED FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF
NOT, THEN ON THE NEXT BUSINESS DAY, WITH THE ORIGINAL OF SUCH NOTICE TO BE SENT
THROUGH A REPUTABLE NATIONAL OVERNIGHT COURIER TO ARRIVE THE NEXT DAY;


 


(C)                                  THREE (3) BUSINESS DAYS AFTER HAVING BEEN
SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID;
OR


 


(D)                                 ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN
VERIFICATION OF RECEIPT.


 

All communications shall be sent as follows:

 

If to the Company, to:

 

TIME AMERICA, INC.

 

 

51 West Third Street, Suite 310

 

 

Tempe, Arizona 85281

 

 

Attention:

Craig J. Smith

 

 

 

 Chief Financial Officer

 

 

Facsimile:

(480) 967-5444

 

 

 

 

 

with a copy to:

 

 

 

 

 

Gregory R. Hall, Esq.

 

 

Squire, Sanders & Dempsey L.L.P.
Two Renaissance Square

 

 

40 North Central Avenue, Suite 2700

 

 

Phoenix, Arizona 85004

 

 

Facsimile: (602) 253-8129

 

 

 

If to the Purchaser, to:

 

Laurus Master Fund, Ltd.

 

 

c/o Ironshore Corporate Services ltd.

 

 

P.O. Box 1234 G.T.

 

 

Queensgate House, South Church Street

 

 

Grand Cayman, Cayman Islands

 

 

Facsimile: (345) 949-9877

 

 

 

 

 

with a copy to:

 

 

 

 

 

John E. Tucker, Esq.

 

 

825 Third Avenue 14th Floor

 

 

New York, NY 10022

 

 

Facsimile: (212) 541-4434

 

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 

25

--------------------------------------------------------------------------------


 

11.9                           Attorneys’ Fees.  In the event that any suit or
action is instituted to enforce any provision in this Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement, including, without limitation, such
reasonable fees and expenses of attorneys and accountants, which shall include,
without limitation, all fees, costs and expenses of appeals.

 

11.10                     Titles and Subtitles.  The titles of the sections and
subsections of the Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

11.11                     Facsimile Signatures; Counterparts.  This Agreement
may be executed by facsimile signatures and in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

 

11.12                     Broker’s Fees.  Except as set forth on Schedule 11.12
hereof, each party hereto represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party hereto is or will be entitled to any broker’s or finder’s fee or any
other commission directly or indirectly in connection with the transactions
contemplated herein.  Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 11.12 being untrue.

 

11.13                     Construction.  Each party acknowledges that its legal
counsel participated in the preparation of this Agreement and the Related
Agreements and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement to favor any party against the other.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

PURCHASER:

 

 

TIME AMERICA, INC.

LAURUS MASTER FUND, LTD.

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

27

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.3

CAPITALIZATION; VOTING RIGHTS

 

 

Schedule 4.3 Capitalization; Voting Rights

 

The Company has the following warrant agreements outstanding:

 

During the year ended June 30, 2001 the Company granted 12,000 warrants to an
entity for consulting services.  The exercise price of the warrants ranges from
$1.25 per share to $4.30 per share and are exercisable through March 2006.  The
fair value was $21,000 at the date of grant, determined based on the value of
services performed.  None of the warrants have been exercised.

 

During the year ended June 30, 2002 the Company granted 62,958 warrants to a
related party in consideration for entering into a promissory note agreement
with the Company.  The exercise price of the warrant is $.25 per share and is
exercisable through September 2006.  None of the warrants have been exercised.

 

During the year ended June 30, 2002 the Company granted 25,000 warrants to a
related party in consideration for entering into a revolving line of credit
agreement with the Company.  The exercise price of the warrant is $.15 per share
and is exercisable through November 2006.  None of the warrants have been
exercised.

 

In December 2003, the Company granted 20,000 warrants to a related party in
consideration for extending the term of revolving line of credit agreements with
the Company.  The exercise price of the warrant is $1.20 per share and is
exercisable through December 2008.  None of the warrants have been exercised.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.6

AGREEMENTS; ACTION

 

Schedule 4.6 Agreements; Action

 

None.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.7

OGLIGATIONS TO RELATED PARTIES

 

Schedule 4.7 Obligations to Related Parties

 

On March 31, 2001, the Company borrowed $400,000 from Joseph L. Simek, a
significant stockholder of the Company.  The loan bears interest at an annual
rate of prime plus one percent (1%) and is secured by all of the Company’s
assets.  Principal and interest payments of approximately $8,500 are due
monthly, with the outstanding principal balance due on October 1, 2004.  On
November 2, 2001, Mr. Simek agreed to provide the Company with a $200,000 line
of credit, which is also secured by all of the Company’s assets.  On
September 24, 2002, Mr. Simek agreed to provide the Company with an additional
$200,000 line of credit.  Borrowings under the lines of credit bear interest at
an annual rate of 10%.  The lines of credit have a maturity date of December 31,
2003.  At June 30, 2003, $277,557 was outstanding under the $400,000 loan and
$150,000 was outstanding under the line of credit.

 

On September 4, 2001, the Company borrowed $500,000 from Frances Simek, the
spouse of Mr. Simek.  This loan bears interest at an annual rate of 10% and is
secured by all of the Company’s assets.  Principal and interest payments of
$6,600 are due and payable monthly over a 60-month period.  At June 30, $476,856
was outstanding under this loan.

 

On September 24, 2002, Mr. Simek agreed to provide the Company with a $200,000
line of credit.  No amount has been drawn on this line of credit.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.9

TITLE TO PROPERTIES AND ASSETS; LIENS, ETC.

 

 

Schedule 4.9 Title to Properties and Assets; Liens, etc.

 

1.                                       Arizona UCC1, dated March 30, 2001

Debtor: Vitrix Incorporated

Secured Party:  Joseph L. Simek

 

2.                                       Nevada UCC1, dated October 18, 2001

Debtor: Vitrix, Inc.

Secured Party:  Frances L. Simek

 

3.                                       Arizona UCC1, dated August 27, 2001

Debtor:  Time America, Inc.

Secured Party:  Colonial Pacific Leasing (later assigned to GE Capital Finance)

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.11

COMPLIANCE WITH OTHER INSTRUMENTS

 

 

Schedule 4.11 Compliance with Other Instruments

 

None.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.12

LITIGATION

 

 

Schedule 4.12 Litigation

 

None.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.13

TAX RETURNS AND PAYMENTS

 

 

Schedule 4.13 Tax Returns and Payments

 

None.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.14

EMPLOYEES

 

 

Schedule 4.14 Employees

 

None.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.15

REGISTRATION RIGHTS AND VOTING RIGHTS

 

 

Schedule 4.15 Registration Rights and Voting Rights

 

 

In November 2003, the Company completed a private placement of 1,433,999 shares
of common stock at $0.75 per share. Pursuant to this private placement, if, on
any one occasion, the Company shall receive from the holders of at least
thirty-five percent (35%) of the Shares (the “Initiating Holders”), a written
request that the Company effect the registration of at least 35% of the
outstanding Shares, the Company will promptly give written notice of the
proposed registration to all other holders; and as soon as practicable, use its
best efforts to effect such registration as may be so requested and as would
permit or facilitate the sale and distribution of such portion of such Shares as
are specified in such request, together with such portion of the Shares of any
holder or holders joining in such request as are specified in a written request
given within fifteen (15) days after receipt of the Company’s notice.

 

The Company’s currently pending Registration Statement of Form on S-2 will
register the shares of the above offering.  As of March 18, 2004, the Company
has not received any notifications from a potential Initiating Holder requesting
registration.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.16

COMPLIANCE WITH LAWS; PERMITS

 

 

Schedule 4.16 Compliance with Laws; Permits

 

None.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.17

ENVIRONMENTAL AND SAFETY LAWS

 

 

Schedule 4.17 Environmental and Safety Laws

 

None.

 

--------------------------------------------------------------------------------


 

TIME AMERICA, INC.

SECURITIES PURCHASE AGREEMENT

SCHEDULE 4.21

SEC REPORTS

 

 

Schedule 4.21 SEC Reports

 

None.

 

--------------------------------------------------------------------------------